In an action, inter alia, to recover damages for breach of contract, plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County (Mclnerney, J.), dated April 14,1981, which denied their cross motion, inter alia, for partial summary judgment as to the liability on all 24 causes of action, and to dismiss defendants’ affirmative defenses. Order modified, on the law, by adding thereto a provision granting the cross motion to the extent of dismissing the fourth affirmative defenses asserted by the defendants. As so modified, order affirmed insofar as appealed from, without costs or disbursements. The complaint states viable causes of action. Weinstein, J. P., Thompson, Bracken and Brown, JJ., concur.